Citation Nr: 1536154	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Service connection for an upper and lower GI tract disability. 

2. Service connection for depression. 

3. Entitlement to service connection for a disability manifested by fatigue. 

4. Entitlement to a compensable rating for an appendectomy scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962 with 3 years, 8 months, and 21 days of prior other service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, found that new and material evidence had not been submitted to reopen the claims for service connection for upper and lower GI tract disability and depression, denied service connection for fatigue, and denied entitlement to a compensable rating for a service-connected appendectomy scar.  During the course of this appeal, a December 2014 Board decision reopened the first two claims.  As such, the issues in appellate status are as noted above.

These claims were remanded for further development in December 2014.  All requested development having been completed, these claims now return before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that any upper or lower GI tract disability was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.

2. The preponderance of the evidence is against a finding that psychiatric disorder, to include depression, was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.

3. The preponderance of the evidence of record indicates that the Veteran has never had a diagnosis of a disability manifested by fatigue shown to be related to service.

4. The Veteran's appendectomy scar is linear and stable without adhesions; it does not cause pain, tenderness, irritation, or limitation of function.


CONCLUSIONS OF LAW

1. An upper or lower GI tract disability was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).

2. A psychiatric disorder, to include depression, was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).

3. A disability manifested by fatigue was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).

4. The criteria for a compensable evaluation for an appendectomy scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Codes (DCs) 7804, 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	
The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Please note that this claims file is completely virtual.

Stegall Considerations

As noted above, the Board previously remanded this claim in December 2014 for further development, specifically for further records to be associated with the Veteran's claims folder, and for more comprehensive examinations.  Such records were obtained, and further examinations were conducted in March 2015, and these claims were readjudicated in a June 2015 SSOC. Thus, there is compliance with the Board's remand instructions, as to only those claims being finally decided in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated April 2009, May 2009, and February 2015, as well as the prior December 2014 remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, and service treatment records, as well as many private records, are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c) (4).   In this case, the Veteran was afforded several VA examinations, most recently in March 2015, discussed in detail below.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).


The Facts

A June 1956 pre induction treatment record showed the Veteran complaining of abdominal cramps that morning.  A September 1957 pre induction report of medical history did indicate that the Veteran checked that he had "stomach, liver, or intestinal trouble".  In a November 1957 report of medical history, stomach trouble was not noted.

March 1959 enlistment records and a report of medical history were normal.

December 1960 service records show that the Veteran was hospitalized for several weeks in December 1960 for acute appendicitis with an appendectomy.  His post-operative course at that time was noted to be uncomplicated, and he was placed on limited duty for three weeks following discharge.  The Veteran's separation examination noted the appendectomy, and indicated that the Veteran had no sequelae from it.

A May 1992 barium enema report detected no abnormality.

In March 1995, the Veteran was seen with reports of depression for several weeks, and being under some personal stress.   The Veteran was assessed with depression and prescribed medication.

A May 1996 abdominal ultrasound suggested fatty infiltration of the liver.

Records from a private physician indicate that the Veteran was diagnosed with possible GERD in August 2001, and prescribed medication at that time.

In April 2004, the Veteran was seen with complaints of abdominal pain and diarrhea for three days.  Abdominal X-rays at that time were essentially normal.

A November 2006 private gastroenterology consultation is of record.  At that time, the Veteran reported a greater than 30 year history of constipation.  He did report one bowel movement a day, but that they were hard.  He reported general abdominal discomfort and occasional dysphagia.  Examination of the Veteran, including his abdomen, at that time was normal.  The examiner's impression was long standing constipation that had not changed, and dysphagia for solid foods.  The examiner provided him with medication for constipation.

In a July 2007 medical treatment record, the Veteran indicated that he felt anxiety and depression for several weeks with some personal problems with family, as well as insomnia.  The Veteran was prescribed medication.

In a February 2009 letter from the Veteran's private physician, he indicated that he noted the Veteran's history of an appendectomy in 1960, and the Veteran reported that he has had chronic right lower quadrant abdominal pain since that time.  The physician noted that the Veteran had a large appendectomy scar which suggested that the surgical procedure may have been complicated, and the physician speculated that the Veteran had been left with extensive adhesions.  The physician indicated that in his opinion, therefore, the Veteran's current abdominal pain was related to the Veteran's 1960 in service appendectomy.

In a statement from the Veteran received in May 2009, he discussed the problems he was having with anger and depression, and his problems with abdominal distress.

The Veteran received a VA examination for his mental health in June 2009, during which his in service and post service history was noted.  At that time, the Veteran reported that he continued to have abdominal pain after service, and felt angry, anxious, and depressed most of the time.  On examination, the Veteran appeared anxious, and mildly tremulous, as well as depressed with congruent affect.  He had a pronounced motor tic involving both eyes, with frequent blinking.  Speech was fluent and goal directed.  Thought process was normal.  Thought content was preoccupied with regrets and resentment against the military and one Sargent who he blames for causing him post-operative complications and depression.  The examiner diagnosed the Veteran with depression.  He stated that this depression was a direct result of chronic abdominal pain related to post-operative complications following the Veteran's appendectomy, including wound dehiscence, that was caused by a premature return to physical duties that interfered with proper healing of the surgical wound.  The examiner also indicated that there was an important component of severe psychological distress and suffering caused by the severe pain the Veteran endured while being required to perform these premature excessive duties, that contributed directly to his development of chronic depression.

The Veteran received a VA examination for his abdomen and appendectomy in early June 2009.  At that time, the examiner noted the Veteran's December 1960 appendectomy, which was without complications.   At present, the Veteran reported no vomiting, nausea, hematemesis, or melena.  He reported taking medication for treatment of GERD pain.  He reported that sometimes he has pain in his scar area.  He occasionally takes medication for treatment of constipation.  On examination, there was a superficial and stable appendectomy scar, which was not adherent.  It was smooth and not sensitive or tender to touch.  It was not depressed or elevated, nor was there a keloid.  There was no inflammation related to the scar, and it did not impair the Veteran's movement.  Palpation of the abdomen, including in the area of the appendectomy, did not elicit any pain.  Good bowel sounds were noted.  The Veteran was diagnosed with GERD, on medication.

In a later June 2009 addendum to that examination, the examiner clarified that the  Veteran's diagnosis of GERD was not at all due to or caused by, or related to his old appendectomy in military service, nor to the residual appendectomy scar, which is superficial and stable.

Private records show that the Veteran was hospitalized in January 2010 for diagnoses of gastroenteritis and small bowel obstruction.

The Veteran received a VA examination mental disorders in March 2015. During that examination, the Veteran's pre, in, and post service medical and psychiatric history was noted.  He reported he was currently retired and not looking for work.  The examiner noted that the Veteran had no evidence of psychiatric treatment in service.  At present, the Veteran reported taking an herbal supplement to help with depression, but reported that he was not currently prescribed any medication, or under any psychiatric care.  Examination showed normal insight and judgment, as well as thought content and process.   Mood, affect, appearance, and speech were all normal.

The examiner noted that he used specialized psychological testing, as he had some validity concerns about the Veteran's self report of psychological symptoms, which was not consistent with his history and presentation.  Specifically, the examiner indicated that he felt that the Veteran asserted more frequent and intense emotional and behavioral problems on self report than were found in clinical notes and upon interview inquiry.  The examiner noted that testing showed a very high statistical probability of system exaggeration.  The examiner indicated that findings across measures showed a statistically invalid psychological testing profile.

At that time, the only psychiatric disorder the Veteran was diagnosed with was a mild insomnia disorder.  The Veteran described difficulty both initiating, and maintaining, sleep.  He denied symptoms of depression or panic.  Memory and concentration were within normal limits.  There was a mild disruption in gross cognitive functioning.  He denied suicidal or homicidal ideation, or hallucinations.  The examiner noted that the Veteran's 2009 claim was for depression with episodes of anger, desperation, and anxiety.  However, he indicated that the current examination showed no symptoms that satisfied DSM 5 diagnostic criteria for a mood disorder or anxiety spectrum chronic psychiatric condition.  The examiner also noted that, by onset and contents, the Veteran showed no evidence of an etiological relationship between his diagnosed insomnia disorder and his service connected appendectomy scar, nor with any GI tract disability.  The examiner noted that the Veteran's prior treatment in 1992 and 1995 for depression had been for personal problems, and was unrelated to the Veteran's service connected appendectomy scar or any GI disability.  The examiner specifically indicated that there was no relationship between the Veteran's appendectomy scar or residuals thereof, and the Veteran's current diagnosis of an insomnia disorder.

A March 2015 report of VA examination for intestinal surgery noted the Veteran's uncomplicated appendectomy in December 1960.  After that surgery in service, the Veteran was placed on three weeks of lifting restrictions, and then returned to normal duties without limitations.  The Veteran was also noted to have chronic GERD completely controlled with medication.  He also reported intermittent dysphagia, which was controlled without regular incidence by eating small meals.  The examiner reported that, as present, that the Veteran does not have any signs or symptoms attributable to intestinal surgery.  The only residual noted was the right side surgical scar.  The examiner concluded that the Veteran had no current medical sequela or other significant abdominal or intestinal problem evident on current examination.

The examiner noted that a theory had been proposed that the Veteran had developed adhesions from his appendectomy scar which were causing symptoms; however the examiner noted that there was no evidence in the record of adhesions or other healing complications, to include the Veteran's current upper GI and lower GI problems such as GERD.  The examiner also noted that there was nothing to suggest a chronic fatigue condition.  The Veteran was noted to be diabetic, and fluctuations in blood sugar around meal times is not unusual.  The Veteran was noted to have a single acute small bowel obstruction with short hospitalization in 2101 without residuals and no definite source of the temporary obstruction located.  The examiner noted that many of the Veteran's symptoms, to include intermittent diarrhea alternating with constipation, generalized abdominal pain and bloating, and early satiety were consistent with function bowel syndrome.  The examiner noted however that diagnosis had not yet been established and was beyond the scope of a single visit.  The examiner indicated that there was no connection with any function bowel syndrome or its symptoms and the Veteran's history of having an appendectomy.

The Veteran had an examination specifically for his appendectomy scar in March 2015.  At that time, the Veteran's right lower quadrant abdominal appendectomy scar was noted to measure 12 cm by 2 cm.  The scar was noted to be superficial and nonlinear.  The scar was stable and not painful.  The examiner also noted that there was no evidence of tenderness, hypersensitivity to touch or pressure, guarding, or underlying adhesion.  The examiner found this to be a completely normal surgical scar.  


Service connection claims

The Veteran and his representative essentially contend that he sustained upper and lower GI tract disabilities, depression or another psychiatric disability, and a disability manifested by fatigue in service, due to his experiences in service, specifically secondary to appendectomy surgery in service in 1960.  For the reasons stated below, the Board will deny this claim, as the preponderance of the current evidence of record indicates that the claimed disorders are not related to service or secondary to, or aggravated by, any service connected disability.

Service connection may be granted for a disability resulting from disease or injury
incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 38 C F R §
3.303(a).  Service connection may also be granted for any disease diagnosed after
discharge when all of the evidence, including that pertinent to service, establishes
that the disease was incurred in service.  38 C.F.R. § 3 303(d).

Direct service connection may not be granted without evidence of a current
disability, in service incurrence or aggravation of a disease or injury, and a nexus
between the claimed in service disease or injury and the present disease or injury.
38 U.S.C.A § 1112, 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498
506 (1995) aff'd, 78 F.3d. 604 (Fed Cir 1996).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310 (2014).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for certain diseases, such as psychoses, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for an upper or lower GI tract disability.  In this regard, while some pre induction records noted cramps and possible stomach trouble, the Veteran's March 1959 enlistment records showed no upper or lower GI problems.  The Veteran's service records do show an uncomplicated appendectomy was performed in December 1960; the Veteran's separation examination in 1962 showed no residuals related to that surgery, nor do the Veteran's post appendectomy records show complaints of any upper or lower GI symptomatology.

The earliest evidence of record post service showing any complaints of any upper or lower GI symptomatology is from the 1990s, 30 years after the Veteran's separation from service.  The evidence of record shows diagnoses of constipation and GERD, but the preponderance of the evidence of record indicates that these diagnoses are not related to service.

The Board notes the February 2009 letter from the Veteran's private physician who indicated that the Veteran may have been left with extensive adhesions which caused current abdominal pain; however, the examiner based that opinion on his belief that because the Veteran's surgical procedure may have been complicated and resulted in extensive adhesions; however, the records from the Veteran's 1960 appendectomy clearly indicate that this was an uncomplicated surgery, and examination has otherwise consistently shown that the Veteran's scar was well healed without signs of adhesions.  As the preponderance of the medical evidence of record indicates that the Veteran is without adhesions, and as the private physician's opinion regarding the Veteran's abdominal pain was based in large part on otherwise unsupported speculation that the Veteran had adhesions, the Board finds this opinion of minimal probative value.

The Board finds most probative a March 2015 VA examination report, because it was clearly based on a thorough examination of the Veteran and a thorough review of the Veteran's records.  That examiner noted the Veteran's prior diagnoses of GERD and constipation, and indicated that the Veteran had some symptomatology that was probably consistent with a function bowel syndrome, although the Veteran had not yet been diagnosed with that.  However, he indicated that there was no connection between any of the Veteran's upper or lower GI complaints, and his in service appendectomy surgery.

Therefore, considering all evidence of record, particularly the lack of diagnosis in service or for many years after service, and the medical opinion evidence of records, the Board finds that the preponderance of the evidence of record is against a grant of service connection for any upper or lower GI disability.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for fatigue.  In this regard, there is simply no evidence of record documenting any diagnosis of a fatigue disorder, beyond the suggestion that he may experience some fatigue related to his nonservice-connected diabetes.  The Veteran's pre, during, and post service treatment records show no diagnosis of any other disorder manifested by fatigue.  The Veteran's VA examination in March 2015 specifically indicated that there was nothing to suggest a chronic fatigue condition, although the Veteran was noted to be diabetic, and it was explained that fluctuations in blood sugar around meal times is not unusual.

Incumbent on a grant of service connection is a finding that the Veteran has the disability for which service connection is claimed.  With no evidence of the Veteran having been treated for, or diagnosed with, any chronic fatigue disorder at any time, the Board finds that the preponderance of the evidence of record is against a grant of service connection for this disability.

Finally, taking into account all relevant evidence, the Board finds that service connection is not warranted for any psychiatric disability, to include depression.  In this regard, the Board notes that the Veteran's service treatment records show no complaint of, or treatment for, any psychiatric disability.  The evidence of record does not show any complaints of, or treatment for, any psychiatric disability until 1995, over 30 years after the Veteran's separation from service, when he was seen with depression for being under personal stress.

The Board recognizes the opinion from a June 2009 VA examination report which indicated that the Veteran had a diagnosis of depression related to post-operative complications following his appendectomy, including wound dehiscence, however, the Board finds this opinion of limited value because it was clearly based on the Veteran's reported history, and not the evidence of record.  The evidence of record shows an uncomplicated appendectomy, with no evidence of wound dehiscence.  As such, the examiner clearly did not review the Veteran's medical history when forming this opinion, as it is inconsistent with the evidence of record, and the Board therefore assigns it minimal probative value.

The Board finds most probative the opinions contained in a March 2015 VA examination report, which was clearly based on a full review of the Veteran's claims file and a full review of the record.  This examination also contained extensive psychological testing, which the examiner indicated showed a very high statistical probability of system exaggeration.  At that time, the only psychiatric disorder the Veteran was diagnosed with was a mild insomnia disorder.  The examiner specifically indicated that there was no relationship between the Veteran's appendectomy scar or residuals thereof, and the Veteran's current diagnosis of an insomnia disorder.  The examiner did note the Veteran's prior diagnosis of depression, however, he indicated they were related to personal problems and not secondary to the Veteran's appendectomy.  Therefore, the Board finds that the preponderance of the evidence of record is against a grant of service connection for all these conditions.

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to a compensable rating for an appendectomy scar.

The Veteran contends that his appendectomy scar causes pain, and warrants higher than a noncompensable evaluation.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.
	
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a) (1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran's appendectomy scar is currently evaluated as noncompensably disabling under Diagnostic Code 7804.  Under that code, one or two scars that are unstable or painful warrant a maximum 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Note 1 to Diagnostic Code 7804 notes that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id. DC 7805 provides for scars to be rated on limitation of function of the affected part. 38 C.F.R. § 4.118 , DC 7805 (2014).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014). 

The medical evidence does not show that the Veteran's appendectomy scar is a burn scar; a scar of the head, face or neck; a scar covering an area or areas of 144 square inches (929 sq. cm.); or nonlinear.  Thus, DCs 7800, 7801, and 7802 are not applicable. 

The Veteran's appendectomy scar is linear.  There is no evidence of functional loss. While the Veteran has maintained that he has pain in the abdomen related to the scar, the Veteran has been found to have no adhesions, pain, tenderness, or any other symptomatology related to this scar, other than a mild pigmentation change, over the well healed scar area of 2 cm by 12 cm.  While a February 2009 letter from the Veteran's private physician indicated that he thought the Veteran had been left with extensive adhesions as a result of his appendectomy scar, the Board finds this opinion of minimal probative value in light of the fact that the Veteran has never, including in his most recent March 2015 VA examination, been found to have adhesions, and while the Veteran has reported to physicians that he had wound dehiscence, or wound scar rupture, there is simply no medical evidence of this happening; the Veteran's appendectomy was noted in service to be uncomplicated, and his service records show no evidence of any wound/scar complications due to this surgery, and at all times, when examined, the Veteran's wound has be stable, non-tender, non-painful, and free of adhesions, which would warrant a noncompensable rating, the rating the Veteran is currently in receipt of.

The Board recognizes the Veteran's assertions that the severity of his scar warrants an increased rating, but he is not shown to have requisite medical training, expertise, or credentials needed to render a medical opinion as to the extent and nature of his appendectomy scar.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran argues that the medical evidence supports an increased disability rating, he is not competent to make such assertions. 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim that the Veteran's appendectomy scar more nearly approximates the criteria for a 10 percent rating for an unstable or painful scar.   As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's well healed nonadherent appendectomy scar with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Rice Consideration

In denying the Veteran's claims for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, there is no evidence this well healed scar disability renders him unable to work, nor does it appear that the Veteran has made any such claim. This well healed scar has been determined to be productive of no symptomatology.  Therefore, the Board does not find consideration of a TDIU rating to be necessary.



ORDER

Service connection for an upper and lower GI tract disability is denied. 

Service connection for depression is denied. 

Entitlement to service connection for a disability manifested by fatigue is denied. 

Entitlement to a compensable rating for an appendectomy scar is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


